Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2015

                                      No. 04-15-00565-CV

                           IN THE INTEREST OF M.C.M., a child,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013CVW000960-C3
                           Honorable Roel Canales, Judge Presiding

                                         ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The reporter’s record for this appeal was due
to be filed on August 28, 2015. The full reporter’s record has not been filed.
         On October 7, 2015, Blanca Hill, one of the court reporters responsible for preparing the
reporter’s record filed a notification of late record, stating that she has not filed the reporter’s
record for which she is responsible because appellant has failed to pay the fee.
         It is therefore ORDERED that appellant provide written proof to this court on or before
October 14, 2015, showing appellant has paid for and has requested Ms. Hill prepare the
reporter’s record for which she is responsible. This request must designate the portions of the
proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s
record must be filed no later than ten days after the date appellant’s written proof is filed with
this court. FURTHER REQUESTS FOR EXTENSIONS OF TIME TO FILE THE
RECORD ARE DISFAVORED.


                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court